DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 7/26/2021 has been entered and made of record.  Claims 1-20 are pending in this application. 



Amendments to the Claims
Claims 1, 8, and 15 have been amended.



   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 4/29/2021:

Pineau et al. (US 2014/0070002 A1) “Pineau”
Panda et al. (US 2016/0150124 A1) “Panda”

The Applicant’s arguments, on pages 6 through 9 of the Remarks section filed on 7/26/2021 are fully considered, with respect to claims 1-20, but are moot because the arguments do not apply to the combination of references or rationale being used in the current rejection since a reference of Haapanen et al. (US 2017/0126671 A1) is applied to the Applicants amendment to show a mobile device conducting an interactive session in Fig. 15B as explained below.


Independent claims 1, 8, and 15 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Pineau in view of Panda.

Regarding claims 1, 8, and 15:

The Applicant argues: The combination of Pineau and Panda do not teach where the mobile device conducts an interactive session with the printing device directly from the mobile device. 

The Examiner responds: The Examiner agrees.  A reference of Haapanen et al. (US 2017/0126671 A1) shows a mobile device conducting an interactive session in Fig. 15B as explained below.


Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-20 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pineau et al. (US 2014/0070002 A1), “Pineau”, in view of Panda et al. (US 2016/0150124 A1) “Panda” and further in view of Haapanen et al. (US 2017/0126671 A1) “Haapanen”.

1. Pineau teaches: A method (METHOD” [TITLE]) of managing access by mobile devices to printing devices ("A database 36 in the server 34, or elsewhere where the server can access it, contains identifiers of printers and identifications of personal mobile devices that can be cross-checked with identifiers and identifications received from users' personal mobile devices 24 when a printer is required to start printing" [0031]. The database in the server can manage access to a printer from a mobile device.), the method comprising:

Pineau does not explicitly teach: performing a first phase authentication, wherein the first phase authentication includes receiving, by a printing device, user credential data for a user of the printing device.  Although Pineau teaches using a token “14” having a unique identifier “16” on a printing device for a first phase of an authentication using a personal electronic device “24” networked to a printer “10” as shown in FIG. 1 in which the first phase authentication is successful.  However, Pineau is not explicit that the printing device directly performs a first phase authentication.

However Panda teaches: 

 Performing a first phase authentication, wherein the first phase authentication includes receiving, by a printing device, user credential data for a user of the printing device ("The card reader 212 may scan information from an ID card, and image forming apparatus 200 may utilize that scanned information along with other data in order to identify and/or authenticate a user." [0033].  Furthermore, “Verification data may include the user's password, a key code set by the user, a pattern drawn by the user on a touch screen, or data read in by the card reader 212 of an ID card, among other types of verification data. A user may input a password, key code, or pattern at operation panel 120. In some embodiments, the verification data may also be data representative of a different biometric characteristic of the user.” [0068]);

determining whether the first phase authentication was successful ("At step 510, the method 500 involves determining whether the verification data matches the stored version of the verification data." [0069] of Panda);


The authentication of Pineau using the unique identifier “16” can be modified by Panda to present an ID card, password, or the like, directly to the printer as a first phase authentication; which is verified as successful “Yes” as in step “510” in Figure 5.

The motivation for the combination is provided by Panda “an image forming apparatus may require authorization by a user prior to operation in order to protect the user’s privacy, personalize the image forming apparatus for that particular user, or prevent unauthorized users from operating the image forming apparatus. [0003].

The combination of Pineau and Panda teach: 

 performing a second phase authentication that includes whether a mobile device of the user is within a specified distance of the printing device ("The location of the personal mobile device may also be determined and sent to the server 34 as a further factor in the authentication process. Location may be determined by GPS-based means, Wi-Fi trilateration, femtocell detection, RF signal strength detection or any other means appropriate for indoor location determination." [0026] of Pineau and also described in [0039].  The further factor in the authentication process is a second phase of authentication.);

 in response to determining that both the first phase authentication was successful and the second phase authentication indicates that the mobile device of the user is within the specified distance of the printing device, allowing the mobile device to access the printing device (Both the first and second phase authentication are successful by “two-factor authentication “ [0049], [0064], [Figure 5] of Panda.). When the first and second phase of authentication is successful then permission is granted to use the printing device. "If the user has been granted permission to use the printer 10, the server 34 forms an IP packet containing the start printer signal and sends it to the printer 10, which then starts printing" [0028] of Pineau.  The mobile device has been used to access the printer and print out the print job.  Furthermore, Panda allows a user to access functionality of the printing device using the user interface to “Print DOCUMENT”, “Transmit FAX”, or “Send EMAIL” via the interface in Figure 6.).

The authorization to allow the printing device to print a print job when the mobile device is within a specified distance of the printer using e.g. RF signal strength of Pineau can be modified by Panda to allow access to the printing device to print a document, transmit a FAX, or send an E-mail.

The motivation for the combination is provided by Panda “an image forming apparatus may require authorization by a user prior to operation in order to protect the user’s privacy, personalize the image forming apparatus for that particular user, or prevent unauthorized users from operating the image forming apparatus [0003]; and Pineau to reduce the possibility of unauthorized members of a group may see a confidential document which has been printed at a printer [0002].

The combination of Pineau and Panda do not explicitly teach:  where the mobile device conducts an interactive session with the printing device directly from the mobile device.

However, in an analogous field of endeavor, Haapanen teaches:  where the mobile device conducts an interactive session with the printing device directly from the mobile device (“After the user has received permission to utilize the output device, he or she may access the functions of the output device via a user interface screen of the output device.” [0087] as shown in Fig 13. Furthermore,   ‘ "Alice" could use her mobile apparatus as a replacement for the user interface on the output device as shown in FIG. 15B.’ [0088]).  The user can conduct an interactive session with the printing device to establish setting preferences as shown in Fig. 13; and the setting preferences can also be directly established using a mobile apparatus.



The motivation for the combination is provided by Haapanen “the user interface of the user's mobile device may be employed as an equivalent to, or even a replacement for, an operation panel of an external device (e.g., appliances, vending machines, kiosks, etc.), and allows the user to operate the device using a familiar user interface on his or her own mobile device” [0004].   

 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
2. The method as recited in Claim 1, wherein the first phase authentication includes receiving and verifying, by the printing device, additional user credential data ("The card reader 212 may scan information from an ID card, and image forming apparatus 200 may utilize that scanned information along with other data in order to identify and/or authenticate a user. [0033] of Panda).




Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
3. The method as recited in Claim 1, wherein performing the second phase authentication includes an application executing on the mobile device ("In step 182, the application 46 presents the challenge to the user, receives the response to the challenge in step 184" [0035] of Pineau. The mobile device has an application in which to respond to the challenge.) obtaining a confirmation from the user (In the response to the challenge, "if there be a match in step 188, ... a start printer signal is sent to the printer 10." [0035] of Pineau. The functionality of the printer by the user is confirmed).

  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 4. The method as recited in Claim 1, wherein performing the second phase authentication includes an application executing on the mobile device determining a current location of the mobile device (“the personal mobile device 24 determines its own location … determining the location of the user's mobile device 24" [0039] using “GPS” [0026] of Pineau.  The user has a mobile phone and the user’s mobile phone location is determined using an application.).

  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The method as recited in Claim 1, wherein performing the second phase authentication includes an application executing on the mobile device ("one or more applications 46 stored in the memory" [0025] of Pineau) verifying that a signal strength of wireless communications between the mobile device and the printing device satisfies a specified threshold  (“make a decision as to whether to allow the printer to print” [0026] based on "signal strength" [0026] or [0039] of Pineau. The printer is allowed to print when the signal strength is above a specified threshold.).


 
6. The method as recited in Claim 1, wherein performing the second phase authentication includes generating and transmitting a message to the user via the mobile device and requesting a response from the user ("sends a challenge to the personal mobile device 24. This may be a request to provide biometric data or to enter a password, part of a password, a PIN code, part of a PIN code, a response to a predetermined question." [0035] of Pineau.  The challenge is a message requesting a response from the user such as a password or a code.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
7. The method as recited in Claim 1, wherein performing the second phase authentication includes the printing device confirming that the mobile device is discoverable using short-range communications ("personal mobile device may incorporate an NFC module that can detect and read NFC tags that are in close proximity to the electronic device" [0022] of Pineau. The Near Field Communication is a short-range communication which is discoverable by a printing device.).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 8-14. The Apparatus of claims 8-14 have been analyzed in view of the processors (processors [0006] or [Claim 18], memory "electronic memory found in a server or a personal mobile device" [0021] of Pineau as an apparatus, and further in view of performing the methods of claims 1-7 respectively. Therefore, claims 8-14 are rejected in a similar manner. Hence, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 15-20. The non-transitory computer-readable media of claims 15-20 have been analyzed in view of the non-transitory computer readable media of claim 18 of Pineau useful to perform processing using the processor(s) of Pineau [0006] [Claim18], and further in view of claims 1-6 respectively. Therefore, claims 15-20 are rejected in a similar manner. Hence, the Applicant’s claimed invention would have been 




Relevant Prior Art

Asakura et al. (US 2019/0253401A1), is not relied upon in this office action, but is relevant due to teachings of a User Name, Password, PIN Code and an Access Token in FIGs 1 and 2 for multifactor user authentication.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675